PER CURIAM.
Appellant was convicted of unlawfully torturing or punishing a minor child to-wit: his one year old son, following his plea of guilty and waiver of jury trial. The court imposed a sentence of one year in the state penitentiary.
Appellant urges reversal on the ground that the trial court erred in accepting the guilty plea without full inquiry. The record does not support appellant’s contention. It is apparent from the record that the trial court established a record adequate to disclose that the defendant knowingly and voluntarily tendered his guilty plea. Garcia v. State, Fla.App.1969, 228 So.2d 300.
For the reasons stated the judgment appealed is affirmed.
Affirmed.